Citation Nr: 1631801	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  13-24 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for eczema with tinea mannum, onychomychosis, tinea unguium, and dermatophytosis pedis.  

2.  Entitlement to service connection for left foot amputation, to include as secondary to service-connected eczema with tinea mannum, onychomychosis, tinea unguium, and dermatophytosis pedis.

3.  Entitlement to service connection for a right knee replacement, to include as secondary to left foot amputation.

4.  Entitlement to service connection for muscle spasm with muscle and tendon damage of the right lower extremity, to include as secondary to left foot amputation.

5.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to left foot amputation.

6.  Entitlement to service connection for peripheral neuropathy of the right foot, to include as secondary to left foot amputation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to September 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which continued a 10 percent rating for service-connected eczema with tinea mannum, onychomychosis, tinea unguium, and dermatophytosis pedis ("eczema"), and denied service connection for the claimed left foot amputation, right knee replacement, right lower extremity, left lower extremity, and right foot disabilities.  

In an August 2013 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge; however, in January 2015 he withdrew his hearing request.  See 38 C.F.R. § 20.704(d).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for left foot amputation, right knee replacement, muscle spasm with muscle and tendon damage of the right lower extremity, peripheral neuropathy of the left lower extremity, and peripheral neuropathy of the right foot are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period of appeal, the Veteran's eczema is manifested by involvement of less than 5 percent of total body area and less than 5 percent of the exposed body area, requiring constant or near-constant use of topical corticosteroids.  


CONCLUSION OF LAW

The criteria for a rating of 60 percent for eczema have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.118, Diagnostic Codes 7806, 7813 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in March 2012, prior to the adjudication of the claim for an increased rating for eczema.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim for an increased rating, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claim.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).                                                                                                                                                                                                                                                                                                                             

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim for an increased rating for eczema.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering the issue on its merits.  The Board finds that the duty to notify provisions have been fulfilled with regard to the increased ratings claim, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's increased ratings claim, and the duty to assist requirements have been satisfied with regard to this claim.  All available service treatment records (STRs) were obtained, and VA medical records and private medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to this claim. 

The Veteran underwent VA examinations in September 2012 and July 2014 to obtain medical evidence regarding the severity of the eczema.  The Board finds the VA examinations adequate for adjudication purposes.  The examination was performed by medical professionals based on review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  Opinion is provided as the severity of any diagnosed conditions.  As such, the Board finds that the Veteran has been afforded adequate examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the increased rating claim has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson,  21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met with regard to the increased ratings claim, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of this claim.

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38  U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. §§ 3.321(a), 4.1, 4.21. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran's eczema is rated under Diagnostic Code 7813-7806.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.

Under Diagnostic Code 7813, dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris) is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813. 

Diagnostic Code 7806, for dermatitis or eczema, provides that where there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period a noncompensable evaluation is warranted.  When at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such corticosteroids or immunosuppressive drugs required for a total duration of less than six-weeks during the past 12-month period, a 10 percent rating is assigned.  Where there is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, a 30 percent rating is assigned.  Where there is more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, a 60 percent rating is assigned.  38 C.F.R. § 4.118, Diagnostic Code 7806.  The Court has recently held that topical use of corticosteroids constitutes systemic therapy under this diagnostic code.  Johnson  v. McDonald, 27 Vet. App. 497 (2016).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.


Increased Rating for Eczema

The Veteran contends generally that his service-connected eczema has worsened in severity.  

After careful review of the evidence, the Board finds that for the entire period of appeal, the evidence shows that a rating of 60 percent for the eczema is warranted based on constant or near-constant use of topical corticosteroids.  

The Veteran was afforded a VA skin examination in September 2012.  The Veteran reported that he used typical corticosteroids (hydrocortisone creams) constantly or near-constantly in the last 12 months to treat his skin condition.  He had not had any treatments or procedures other than topical medications in the past 12 months, and had not had any debilitating or non-debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  The examining doctor indicated that the Veteran's eczema involved less than 5 percent of his total body area and less than 5 percent of the exposed body area, and his infections of the skin also involved less than 5 percent of his total body area and less than 5 percent of the exposed body area.  The examiner specified that the  Veteran had tinea mannum on the hands, onychomycosis/tinea unguium on the right great toenail, and eczema in the ears.  The examiner also noted that the Veteran did not have any scarring or disfigurement of the head, face, or neck; skin neoplasms; systemic manifestations due to any skin disease; acne, chloracne, vitiligo, alopecia, or hyperhydrosis; tumors or neoplasms; or any other pertinent physical findings, complications, conditions, signs or symptoms.  The examiner concluded that there was no change in the established diagnoses of onychomychosis, tinea unguium, or dermatophytosis pedis; that the diagnosis of atopic dermatitis was changed to eczema (as a clarification of the previous diagnosis); and that an additional diagnosis of tinea mannum was noted on the hand.

The Veteran underwent another VA skin examination in July 2014.  The examiner indicated that the Veteran's skin conditions had been treated with use of an oral medication (Griseofulvin, an antifungal medication) and topical medications (Kenalog and Mycolog) constantly or near-constantly in the past 12 months.  He had not had any other treatments or procedures in the past 12 months.  Upon physical examination, the examiner noted that the Veteran's eczema involved less than 5 percent of his total body area, and none of the exposed body area, specifying that there was no eczema present currently and that the less than 5 percent total body area was an estimate as affected skin when the condition is active.  The examiner indicated that there was no change in the diagnosis of eczema with tinea mannum, onychomychosis, tinea unguium, and dermatophytosis pedis, and that at the time of examination the Veteran's condition was quiescent.  

VA treatment records indicate that in June 2015, the Veteran was seen for a rash on his left lower extremity stump.  The Veteran indicated that he knew it was a fungus, as he had the condition for many years intermittently.  The treating doctor noted that the Veteran had a slight erythematous rash, without pustules or secondary infection on the left lower extremity stump.  He was treated with Mycostatin.

After considering the totality of the record, the Board finds the preponderance of the evidence shows that for the entire period of appeal, a rating of 60 percent is warranted for the Veteran's eczema.  Both the September 2012 and July 2014 VA examiners noted that the Veteran required use of topical medications for a constant or near-constant duration in the past 12 months.  As such, a 60 percent rating is warranted based on constant or near-constant use of topical corticosteroids required during the past 12-month period.  See Johnson  v. McDonald, 27 Vet. App. 497 (2016).
 
A 60 percent rating is the maximum rating allowable under Diagnostic Code 7806.  No higher or alternative rating under a different diagnostic code can be applied.  The only applicable diagnostic codes for disabilities of the skin that would provide a potentially higher rating, Diagnostic Codes 7800 and 7817, are inapplicable here, as the Veteran does not have visible or palpable tissue loss to the head, face, or neck, or systemic manifestations (such as fever, weight loss, and hypoproteinemia) necessary to obtain a higher rating under those diagnostic codes.  The Veteran does not otherwise have diagnoses or symptoms that more closely approximate those necessary for a separate rating under 38 C.F.R. § 4.118, Diagnostic Codes 7807 to 7833.

Finally, the Board notes that the 60 percent rating is warranted for the entire period under which this appeal has been pending, and that assignment of staged ratings is not for application.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disability that would render the schedular criteria inadequate.  The Veteran's symptoms, including a rash on various body parts requiring constant or near-constant use of topical corticosteroids, are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability rating for his level of impairment.  In other words, he did not have any symptoms from his service-connected disability that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of extraschedular ratings is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.


ORDER

A rating of 60 percent for eczema with tinea mannum, onychomychosis, tinea unguium, and dermatophytosis pedis is granted.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014). 

The Veteran contends that he was diagnosed with dermatophytosis pedis in service, which caused an infection in the bone of his left leg, which in turn resulted in the amputation of the left leg below the knee.  He specifies that the skin conditions were due to cold injuries he incurred on active duty at Fort Richardson in Alaska, which caused a cutaneous infection in his left leg.  The Veteran further asserts that the left lower extremity amputation caused secondary medical conditions of right knee replacement, muscle spasm with muscle and tendon damage of the right lower extremity, peripheral neuropathy of the left lower extremity, and peripheral neuropathy of the right foot.  See the October 2011 application for compensation; April 2012 statement; January 2013 notice of disagreement; August 2013 VA Form 9; March 2015 statement.

The Board notes that as discussed above, the Veteran is service connected for eczema with tinea mannum, onychomychosis, tinea unguium, and dermatophytosis pedis.  STRs show that the Veteran was noted to have athletes foot upon enlistment in October 1954, was treated for dermatophytosis and dermatitis in service, and was noted to have chronic eczema upon separation from active service in September 1956.  In addition, post-service treatment records from 1961 show diagnoses of onychomycosis; dermatophytosis of the right foot; and atopic dermatitis, bilateral antecubital fossae and left popliteal space.  A letter dated in February 1962 noted a considerable rash, chiefly on the left hand and right foot, indicating that the Veteran had gone through "a long treatment of Fulvicin for what has been considered the severe fungus infection of the feet."

As such, the Board finds that the Veteran's statements and evidence of record meet the standard of McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), and a VA examination and medical opinion should be obtained.

Updated VA treatment records should also be obtained on remand.  Additionally, the Board notes that a June 2015 VA treatment record indicates that the Veteran had an appointment scheduled with a new private practice orthopedist.  On remand, any outstanding records should be obtained. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain from the VA healthcare system all outstanding, pertinent records of evaluation and/or treatment of the Veteran.  All records/responses received should be associated with the claims file.  

If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

2.  Contact the Veteran and ask him to specify all medical care providers, including any private facilities, who have treated him for his claimed conditions.  The AOJ should then obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.  Records from Dr. Redman, a private orthopedist noted in the June 2015 VA treatment record, should specifically be requested.

If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

3.  After obtaining any records requested above, schedule the Veteran for a VA examination(s) to determine the nature and likely etiology of any current disabilities of the bilateral lower extremities, including the right knee, left lower extremity amputation, muscle spasm with muscle and tendon damage of the right lower extremity, peripheral neuropathy of the left lower extremity, and the right foot.  

The entire claims file, including a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  All indicated studies, tests, and evaluations deemed necessary should be performed.

The VA examiner shall elicit from the Veteran and record a complete medical history and report detailed examination findings referable to the claimed lower extremities disabilities.  All current diagnoses shall be reported. 

The examiner should provide opinions as to the following:

(a) whether it is at least as likely as not (a 50 percent or greater probability) that the left lower extremity below the knee amputation is related to incident, injury, or event in active service, to include the service-connected eczema with tinea mannum, onychomychosis, tinea unguium, and dermatophytosis pedis;

(b) whether it is at least as likely as not that any current right knee, right foot, right lower extremity, and/or left lower extremity disability is causally related to is related to incident, injury, or event in active service; and

(c) whether it is at least as likely as not that any current right knee, right foot, right lower extremity, and/or left lower extremity disability is causally related to and or increased in severity by the left lower extremity below the knee amputation.  

A thorough rationale should be provided for all opinions expressed.

4.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


